DETAILED ACTION
                                                  REASONS FOR ALLOWANCE

1.	Claims 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 03/03/2021 regarding claims 21-40 have been considered and are persuasive.  The prior art does not disclose ”monitoring an endpoint to detect a data query from a requester to access an endpoint information resource of the endpoint; adaptively generating a fictive response to the data query, wherein the fictive response comprises emulation data indicative of a fictive information resource configured to emulate the endpoint information resource; providing the fictive response to the requester; monitoring a subsequent interaction with the requester in response to the fictive response; and determining, based on an analysis of the subsequent interaction, that a. classification of whether the requester is a legitimate requester”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 21, 30 and 40 are allowed.  Dependent claims 22-29, 31-39 are allowed at least by virtue of their dependency from claims 21, 30 and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


         Contact Information
3.	Any inquiry concerning this communication or earlier communications 

If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr.07, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153